ﬁlintteh ﬂutes hurt at gppeals

for the Seventh Circuit
Chicago, Illinois 60604

October 30, 2003
Hon. JOEL M. F LAUM, Chief Judge
Hon. RICHARD A. POSNER, Circuit Judge

Hon. FRANK H. EASTERBROOK, Circuit Judge

UNITED STATES OF AMERICA, }
] Appeals from the United
Plaintiff-Appellee, ] States District Court for

] the Northern District of

] Illinois, Eastern Division.
Nos. 02-3134 & 02-3153 v. ]

]No. 01 CR 108

WILLIAM M. PATTERSON and, ]
DARYL L. SMITH, ]
] Elaine E. Bucklo,
Defendants-Appellants. ] Judge.
0 R D E R

The opinion issued in the above-entitled case on October 22, 2003, is hereby
amended as follows:

On Page 3, in the second full paragraph, the ﬁrst line should read:

On January 19, 2001 Patterson visited Veal at his place...

On Page 4, in the second paragraph, the second line should read:

phone between January 22 and January 31, 2001, some of...